Citation Nr: 0629288	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
Department of Veterans Affairs (VA) compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from June 1970 to January 
1972.  The appellant is the veteran's former wife and mother 
of the minor child born during their marriage.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Muskogee, 
Oklahoma Regional Office (RO).

The appellant testified at a Travel Board hearing in October 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

A March 2002 decision granted the appellant an apportionment 
of the veteran's VA compensation, which resulted in an 
overpayment in benefits to the veteran because he continued 
to collect them while the appellant's claim was processed.  
An April 2002 RO letter informed the veteran that the 
assessed overpayment was valid, and the veteran's Notice of 
Disagreement with that determination was received in 
September 2002.  A Statement of the Case (SOC) was issued in 
August 2004.  The claims file reflects no evidence of the SOC 
having been returned as undeliverable, or of the veteran 
having submitted a substantive appeal in response.  Thus, the 
April 2002 decision of overpayment became final in accordance 
with applicable law and regulation, and the propriety of an 
increased apportionment is the only issue before the Board.  
See 38 C.F.R. § 20.200 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board notes that the procedures applicable to 
simultaneously contested claims have not been followed in 
this case, in that the veteran was not provided a copy of the 
appellant's substantive appeal.  Neither was he informed of 
the date of the appellant's hearing nor offered the 
opportunity of a hearing of his own.  See 38 C.F.R. §§ 
19.101, 19.102 (2005).  This matter can be addressed while 
the case is on remand.

The June 2004 decision which denied the appellant an 
increased apportionment reflected that both the appellant's 
and veteran's net monthly income exceeded their respective 
reported expenses.  The appellant's testimony at the hearing, 
however, revealed that her circumstances have changed 
significantly since the RO's June 2004 assessment, the most 
significant of which was that she no longer works two jobs.  
The appellant related that she runs a $300 deficit each 
month.  Some of her claimed expenses, however, were presented 
in general terms, rather than specific itemized amounts.

The appellant also asserted that the veteran was in non-
compliance with the court-ordered child support payments, 
though an amount of arrearage was not provided.  Further, a 
copy of an October 2005 Order of the District Court, Muskogee 
County, Oklahoma reflects that the Court ordered an increase 
in the amount of the child support payment the veteran is 
ordered to pay from $227.00 to $322.00 per month.  The papers 
filed with the order also reflect the veteran's income as 
higher than the appellant's.  None of the Court's papers 
submitted by the appellant, however, reflect a finding or 
directive that the veteran is in arrearage or otherwise non-
compliant with prior orders issued by the Court.

The claims file reflects that, after notice, the veteran 
informed the RO that he stood on the financial statement he 
submitted in April 2004.  In light of the apparent change in 
circumstances of all parties concerned, both the appellant 
and the veteran should be afforded the opportunity to submit 
updated and detailed financial statements.  Further, both the 
appellant and the veteran will have the opportunity to submit 
evidence of the status of the veteran's compliance or non-
compliance with the Court's child support order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
offer him the opportunity for a hearing on 
the appellant's application for an 
increased apportionment.  Should he opt 
for a hearing, the RO should schedule a 
hearing before a Veterans Law Judge at the 
earliest opportunity available.  

2.  Regardless of the veteran's election 
regarding a hearing, the RO should ask 
both the appellant and the veteran to 
submit updated financial statements.  The 
appellant should be ask to provide the 
specific amounts of her credit card 
charges attributable to clothing and other 
items, i.e., extra-curricular activities, 
for their minor daughter, and the amount 
she pays each month on them.  The RO 
should also ask the appellant to provide 
any available evidence on the veteran's 
compliance with the child support court 
order.

3.  The RO should ask the veteran to 
provide his updated financial statement 
and any information regarding his 
compliance with court-ordered support 
payments.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

